IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,354-01


                   EX PARTE KENNETH DEWAYNE MOORE, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 14CR1521-83-1 IN THE 405TH DISTRICT COURT
                          FROM GALVESTON COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to possessing one

to four grams of cocaine with the intent to deliver. He was sentenced to two years’ imprisonment.

He did not appeal his conviction.

        In a single ground, Applicant contends that the substance he possessed is Benzocaine, which

is not a controlled substance. The trial court recommended that we grant relief.

        We find that Applicant’s plea was involuntary. Ex parte Mable, 2014 Tex. Crim. App.
                                                                                                     2
LEXIS 974 (Tex. Crim. App. Sept. 17, 2014). Relief is granted. The judgment in cause number

14CR1521 in the 405th District Court of Galveston County is set aside, and Applicant is remanded

to the custody of the Sheriff of Galveston County to answer the charges as set out in the indictment.

The trial court shall issue any necessary bench warrant within 10 days after the mandate of this Court

issues.

          Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: November 19, 2014
Do not publish